Order, entered on September 29, 1961, pursuant to subdivision 4 of section 69 of the New York City Criminal Courts Act, directing defendant to pay $950 as a counsel fee to the mother in a paternity proceeding, unanimously modified, on the law and the facts and in the exercise of discretion, to the extent of reducing the award to $500, and, as so modified, affirmed, with $20 costs and disbursements to defendant-appellant. Under the circumstances of this case the award of $950 was excessive. The costs and disbursements of this appeal are to be deducted from the $500 fixed as the reasonable allowance herein. Settle order on notice. Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.